internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-103219-03 date date x a b_trust d1 year year year dear this responds to a letter dated date and subsequent correspondence requesting that the service grant relief under sec_1362 of the internal_revenue_code for inadvertent termination of an s_corporation_election and an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make an election under sec_1361 the information submitted states that x elected to be an s_corporation effective beginning with its year taxable_year a a shareholder of x died on d1 of year pursuant to x’s will x’s shares were transferred to trust the trustee of trust represents that trust is qualified to be treated as a qualified_subchapter_s_trust qsst described in sec_1361 except that b the beneficiary of trust failed to make the election under sec_1361 therefore x’s s_corporation_election terminated on d1 of year plr-103219-03 since d1 of year x and its shareholders have filed income_tax returns consistent with the treatment of x as an s_corporation and trust as a qsst described in sec_1361 x represents that the circumstances resulting in the termination of x’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 provides that a_trust with respect to stock transferred to it pursuant to the terms of a will but only for the two-year period beginning on the day on which such stock is transferred to it may be a shareholder in an s_corporation sec_1361 provides that a qsst whose beneficiary makes an election under sec_1362 will be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such qsst will be treated as the owner of that portion of the qsst which consists of stock in an s_corporation with respect to which the election under sec_1361 is made under sec_1361 a beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of the beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or plr-103219-03 required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 based solely on the facts and representations submitted we conclude that x's s election terminated on d1 of year because of the ownership of x stock by the trust which ceased to be an eligible s_corporation shareholder at the end of the two-year period described in sec_1361 we also conclude that the termination of x’s s election was inadvertent within the meaning of sec_1362 we further conclude that under the provisions of sec_1362 x will be treated as being an s_corporation from d1 of year and afterwards provided x's s_corporation_election was otherwise valid and was not otherwise terminated plr-103219-03 we also conclude that the requirements of sec_301_9100-3 have been satisfied as a result b is granted an extension of time for days from the date of this letter to file a qsst election for trust effective d1 of year a copy of this letter should be attached to the qsst election a copy is provided for that purpose this ruling is contingent on x and all its shareholders treating x as having been an s_corporation for the period beginning on d1 of year and thereafter the shareholders of x must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above this ruling will be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 and whether trust is a qsst this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this sincerely heather c maloy associate chief_counsel passthroughs and special industries letter is being sent to x enclosures copy of this letter copy for sec_6110 purposes
